DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitations “updating the contrast signal with processed projection data of the monitoring area acquired between acquisitions of the two or more acquisitions, and entering the updated contrast signal as input to the machine learning model to update the estimation of the two or more target times.” Claim 1 (the parent claim) sets forth estimating two or more target times, and that the two or more acquisitions are “each performed at a respective target time.” Since the processed projection data of the monitoring area is acquired between acquisitions of the two or more acquisitions, this means that at least one of the two or more target times (estimated in claim 1) have already passed. However, the claim sets forth using the updated contrast signal to update the estimation of the two or more target times – i.e. acquiring data after at least one of the estimated target times has passed, and updating the estimation of the target times including the at least one target time which has passed. It is unclear how data acquired after an estimated target time has passed can be used to update the estimation of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaz et al. (US PG Pub. No. US 2017/0086772 A1, Mar. 30, 2017) (hereinafter “Vaz”) in view of Sahbaee Bagherzadeh et al. (US PG Pub. No. US 2019/0313990 A1, Oct. 17, 2019) (hereinafter “Sahbaee Bagherzadeh”) 
Regarding claim 1: Vaz teaches a method comprising: upon an injection of a contrast agent, processing acquired projection data of a monitoring area of a subject to measure a contrast signal of the contrast agent ([0014], [0040]-[0041]); acquiring multi-phase angiography images including two or more acquisitions ([0044] - "multi-phase angiography scan protocols may include a standard angiography acquisition during peak contrast enhancement, and may further include additional angiography acquisitions during mid- and late-venous phases") where the scan parameters used in the acquisitions, including scan delay (“two or more target times”, each corresponding to one of the two or more acquisitions, [0042]), may be predicted by a model ([0039], step 320 - scan parameters include scan delay, and "a prediction model may automatically determine the scan parameters"). 
Vaz is silent on the details of the predictive model including estimating two or more target times of the contrast agent at the monitoring area of the subject based on the contrast signal.
Sahbaee Bagherzadeh, in the same field of endeavor, teaches estimating a target time for performing a scan (“scan delay”) based on an acquired contrast signal in a monitoring area and a predictive model (figure 2, bolus data 231; [0039] - data 231 is input into a model for determining scan delay 234 - "delay between contrast agent injection and scanning", [0014]). Sahbaee Bagherzadeh further teaches that using the regressor to generate a scan delay between an injection of a contrast agent and a scan results in capturing an image of an organ with a peak contrast agent concentration in the organ ([0006]). 
prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Vaz by implementing the predictive model using the model of Sahbaee Bagherzadeh to estimate each of the two or more acquisition target times based on the contrast agent signal in order to obtain images with peak contrast (e.g. images acquired at the optimal time) in view of the further teachings of Sahbaee Bagherzadeh.
Regarding claim 2: Vaz as modified by Sahbaee Bagherzadeh teaches the method of claim 1, wherein estimating the two or more target times of the subject based on the contrast signal comprises estimating an arterial peak time, a venous peak time, and a venous return to baseline time of the contrast agent at the monitoring area of the subject based on the contrast signal, and wherein carrying out the contrast scan includes performing an acquisition at the arterial peak time, an acquisition at the venous peak time, and an acquisition at the venous return to baseline time (Vaz - [0044] - "multi-phase angiography scan protocols may include a standard angiography acquisition during peak contrast enhancement, and may further include additional angiography acquisitions during mid- and late-venous phases").
Regarding claim 3: Vaz as modified by Sahbaee Bagherzadeh teaches the method of claim 1, wherein estimating the two or more target times of the subject based on the contrast signal comprises entering the contrast signal as input to a machine learning model trained to output the two or more target times as a function of the contrast signal (Vaz - [0039], step 320 - scan parameters include scan delay, and "a prediction model may automatically determine the scan parameters, [0044] - multi-phase angiography comprising at least two acquisitions having corresponding target times; Sahbaee Bagherzadeh - figure 2, bolus data 231; [0039] - data 231 is input into a model for determining scan delay 234 - "delay between contrast agent injection and scanning", [0014]).
Regarding claim 4, as best understood based on limitations which are indefinite: Vaz as modified by Sahbaee Bagherzadeh teaches the method of claim 3. Vaz further teaches 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Vaz and Sahbaee Bagherzadeh by entering the updated contrast signal as input to the machine learning model to update the estimation of the two or more target times in order to provide the same benefits of the model of Sahbaee Bagherzadeh (as discussed above with respect to claim 1) to any additional scans acquired based on the updated contrast signal. 
Regarding claim 5: Vaz as modified by Sahbaee Bagherzadeh teaches the method of claim 1, wherein the monitoring area is an artery and the contrast signal comprises a segment of an arterial inflow function (AIF) curve (Vaz - [0044], claim 10, figure 7 shows curves comprising both arterial inflow and venous outflow, [0084]-[0085]). While Vaz and Sahbaee Bagherzadeh don’t specifically teach wherein the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve prior to a peak of the AIF curve, it is noted that the contrast signal is set forth as comprising this segment. The entire arterial enhancement curve comprises many segments, including a segment that starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve prior to a peak of the AIF curve. The claim does not preclude the use of this segment along with the rest of the entire contrast enhancement curve. 
Regarding claim 6: Vaz as modified by Sahbaee Bagherzadeh teaches the method of claim 1, wherein the monitoring area is a vein and the contrast signal comprises a segment of a venous outflow function (VOF) curve (Vaz - [0044], claim 10, figure 7, [0084]-[0085]).
Regarding claim 7: Vaz as modified by Sahbaee Bagherzadeh teaches the method of claim 1, wherein the monitoring area is a brain of the subject and the contrast signal comprises a segment of a tissue uptake curve (Vaz - [0084], claim 3 - the head includes the brain).
comprising this segment (claim 7). The entire contrast enhancement curve (which is an uptake curve, see [0084]) comprises many segments, including a segment that starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the tissue uptake curve prior to a peak of the tissue uptake. The claim does not preclude the use of this segment along with the rest of the entire contrast enhancement curve. 
Regarding claim 9: Vaz teaches a method for an imaging system comprising: performing an injection of a contrast agent to a subject (contrast injection 315 or 420); measuring a contrast level of a monitoring region of interest (ROI) of the subject with the imaging system until the contrast level reaches a first point on a contrast level curve to generate a contrast signal (figures 4-5 and all associated description; it is noted that the claim does not preclude measuring until this point and then taking additional measurements); determining when each of an arterial peak, an venous peak, and an venous return to baseline of the contrast agent occur based on the contrast signal (figures 4 and 5, [0070]-[0077]; figure 7, [0084]-[0085]); and performing a respective contrast scan acquisition of the subject with the imaging system at each of the estimated arterial peak, the estimated venous peak, and the estimated venous return to baseline (figures 4 and 5, [0070]-[0077]; figure 7, [0084]-[0085]). Vaz further teaches that the scan parameters used in the acquisitions, including scan delay (each corresponding to one of the two or more acquisitions, [0042]), may be predicted by a model ([0039], step 320 - scan parameters include scan delay, and "a prediction model may automatically determine the scan parameters"). 

Sahbaee Bagherzadeh, in the same field of endeavor, teaches estimating a target time for performing a scan (“scan delay”) based on an acquired contrast signal in a monitoring area and a predictive model (figure 2, bolus data 231; [0039] - data 231 is input into a model for determining scan delay 234 - "delay between contrast agent injection and scanning", [0014]). Sahbaee Bagherzadeh further teaches that using the regressor to generate a scan delay between an injection of a contrast agent and a scan results in capturing an image of an organ at the correct, desired time (e.g. with a peak contrast agent concentration in the organ) ([0006]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Vaz by determining when each of an estimated arterial peak, an estimated venous peak, and an estimated venous return to baseline of the contrast agent is going to occur based on the contrast signal using the model of Sahbaee Bagherzadeh in order to obtain images at the correct, desired time in view of the further teachings of Sahbaee Bagherzadeh.
Regarding claim 10: Vaz as modified by Sahbaee Bagherzadeh teaches the method of claim 9. Vaz further teaches wherein the imaging system is a computed tomography (CT) system ([0021]), which can be used to perform multi-phase angiography scans comprising multiple scan acquisitions ([0044] - "multi-phase angiography scan protocols may include a standard angiography acquisition during peak contrast enhancement, and may further include additional angiography acquisitions during mid- and late-venous phases"). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Vaz and Sahbaee Bagherzadeh to apply the steps of claim 9 to the multiple acquisitions required for a multi-phase angiography exam in order to acquire additional data in view of the explicit suggestion of Vaz to implement such a combination ([0044]). 

Regarding claim 12: Vaz as modified by Sahbaee Bagherzadeh teaches the method of claim 9, wherein the contrast level curve is an arterial inflow function curve, the arterial peak is a peak of the arterial inflow function curve, and wherein the first point on the arterial inflow function curve is before the arterial peak (Vaz – time T2, [0071]; it is noted that the claim does not preclude measuring until this point and then taking additional measurements).
Regarding claim 13: Vaz as modified by Sahbaee Bagherzadeh teaches the method of claim 9, wherein each respective contrast scan acquisition is performed after the injection of the contrast agent and without any additional intervening injections of the contrast agent (Vaz – see figures 4 and 5 – multiple scan acquisitions are performed based on only a single contrast agent injection).
Regarding claim 14: Vaz teaches a system, comprising: an x-ray source that emits a beam of x-rays toward a subject to be imaged (source 104); a detector that receives the x-rays attenuated by the subject (detector 108); a data acquisition system (DAS) operably connected to the detector (DAS 214); and a computer operably connected to the DAS and configured with instructions in non- transitory memory (computer 216) that when executed cause the computer 
Vaz is silent on the details of the predictive model including estimating two or more target times of the contrast agent at the monitoring area of the subject based on the contrast signal.
Sahbaee Bagherzadeh, in the same field of endeavor, teaches estimating a target time for performing a scan (“scan delay”) based on an acquired contrast signal in a monitoring area and a predictive model (figure 2, bolus data 231; [0039] - data 231 is input into a model for determining scan delay 234 - "delay between contrast agent injection and scanning", [0014]). Sahbaee Bagherzadeh further teaches that using the regressor to generate a scan delay between an injection of a contrast agent and a scan results in capturing an image of an organ with a peak contrast agent concentration in the organ ([0006]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Vaz by implementing the predictive model using the model of Sahbaee Bagherzadeh to estimate each of the two or more acquisition target times based on the contrast agent signal in order to obtain images with peak contrast (e.g. images acquired at the optimal time) in view of the further teachings of Sahbaee Bagherzadeh.

Regarding claim 16: Vaz as modified by Sahbaee Bagherzadeh teaches the system of claim 15, wherein the contrast scan in a multi-phase angiography scan, and wherein the first acquisition is of a head and neck of the subject and each of the second and third acquisitions are only of the head of the subject (Vaz - [0044], [0093] - "first" and "second" are arbitrary designators and, in the absence of any evidence to the contrary, are considered to be interchangeable).
Regarding claim 17: Vaz as modified by Sahbaee Bagherzadeh teaches the system of claim 16, wherein the multi-phase angiography scan is performed after the injection of the contrast agent and without any additional intervening injections of the contrast agent (Vaz – see figures 4 and 5 – multiple scan acquisitions are performed based on only a single contrast agent injection).
Regarding claim 18: Vaz as modified by Sahbaee Bagherzadeh teaches the system of claim 15, wherein the non-transitory memory stores a machine learning model configured to estimate each of the two or more target times based on the contrast signal (Sahbaee Bagherzadeh – [0017]-[0018], [0023]).

Regarding claim 20: Vaz as modified by Sahbaee Bagherzadeh teaches the system of claim 18, wherein the machine learning model is a neural network (Sahbaee Bagherzadeh – [0023]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (US PG Pub. No. US 2018/0071452 A1, Mar. 15, 2018) – teaches a nearly instantaneous model for predicting imaging trigger time following injection of contrast agent
De Man et al. (US PG Pub. No. US 2020/0163639 A1, May 28, 2020) – teaches a model for predicting a scan triggering time

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793